DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque, US 2014/0253303, in view of Rodriquez et al., US 2013/0150117.

In Reference to Claims 1 and 14-15
	Levesque teaches a method, non-transitory computer readable medium recording a program (Par. 14-16) and information processing apparatus (Fig. 2) comprising a vibration control unit configured to control vibration of a vibration output unit (Fig. 2, 7 and Par. 27 which teaches a haptic effect adjustment module. Par. 19 which teaches an actuator for producing a vibration haptic effect) to change a sound caused by the vibration of the vibration output unit (Par. 19 which teach a “voice coil” vibration actuator, i.e. a speaker. Where vibration of the voice coil actuator for haptics in the device will cause a sound) on a basis of surrounding environment information of an input device including a vibration output unit, the input device being held by a user (Fig. 2, 5 and Par. 20-21 and 37-38 which teaches adjusting a haptic vibration effect according to sensor detecting the user and or the “context” of the user’s environment. Par. 13 and 18 which teaches a handheld input device such as a smartphone with a touch input screen), and where the vibration control unit is implemented via at least one processor(Fig. 1).
	Further, Levesque et al. teaches that the environmental context information used for controlling vibration can be information about a user’s surroundings and the presence of other people (Par. 38 which teaches that the context of the user used for haptic adjustment can include adjustment to account for a noisy environment such as a room crowded with people, versus when a user is in a different environment such as sleeping) However, Levesque et al. does not explicitly teach where sensing user context includes wherein the environment information of the input device includes a distance from the user to a person around the input device.
	Rodriguez et al. teaches a system for adjusting electronic device functionality wherein the environment information of the input device includes a distance from the user to a person around the input device (Par. 44 which teaches using Bluetooth signals to identify the distance to the user and other people nearby as well as potentially detecting identity information from the signals in order to modify functionality of the device to better match the environmental context at described in Par. 45).
	It would be desirable to modify the system of Levesque et al. to include distance and identity measurements of other people in the environment for providing context information as taught by Rodriguez et al. to better measure the nature of the environment in which the haptic device is being used, e.g. among family, with an unknown guest, etc., in order to better tailor the haptics of the device to an appropriate level for that environment.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of Levesque et al. to include distance and identity measurements of other people in the environment for providing context information as taught by Rodriguez et al.

	In Reference to Claim 2
	Levesque et al. and Rodriguez et al. teaches wherein the environment information further includes information associated with the person around the input device (Rodriguez et al. Par. 44 which teaches detecting the identities of other nearby people).

	In Reference to Claim 3
	Levesque et al. and Rodriguez et al. teaches where the information associated with the person includes attribute information of the person (Par. 44 where examiner considers identity “attribute information.” See also Par. 46 which teaches where the user can provide name and/or relationship information to associate with the signal).

	In Reference to Claim 4
	Levesque et al. teaches wherein the context information associated with a person includes action information of the person (Par. 37 “a context can represent an action”) and Rodriquez et al. teaches gathering context information about other people in the environment as described above and further teaches measuring environmental information that could be considered action information (Par. 96 which teaches where the system determines, for example, an environment where difference people are occasionally speaking. See also Table IIIA-IIIH where various gathered context information is associated with all people measured to be present). However, Levesque et al. does not explicitly teach where the action information gathered by the context sensor is action information of the other people.
	It would be desirable to modify the apparatus of Levesque et al. to gather action context information associated with the other nearby people as taught by Rodriguez et al. in order to better characterize the context of the environment and interactions with other people to tailor the haptics appropriately. For example, is the environment a conversation between the people present or simply multiple people on a loud convention floor.
	 Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the apparatus of Levesque et al. to gather action context information associated with the other nearby people as taught by Rodriguez et al.

	In Reference to Claim 5
	Levesque et al. teaches where the vibration control unit controls the vibration of the vibration output unit to damp the vibration of the vibration output unit on a basis of the environment information (Par. 24 which teaches changing the magnitude, amplitude, or strength of the haptic effect in response to the sensor input. And Fig. 2, 5 and Par. 21 and 37-38 which teach adjusting the haptics on the basis of environmental information from the context sensor).


Claim 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque, US 2014/0253303, Rodriquez et al., US 2013/0150117, further in view of Obana et al., US 2015/0323996.

In Reference to Claim 6
	Levesque et al. and Rodriquez et al. teaches an apparatus as described above in reference to Claim 5. However, Levesque et al. does not teach wherein the information processing apparatus or an electronic apparatus that connects to the information processing apparatus is configured such that an audio output apparatus is connectable to the information processing apparatus or the electronic apparatus, and the environment information includes information about a connection state of the audio output apparatus.
	Obana et al. teaches a system with an electronic apparatus that produces haptic vibration effects where the information processing apparatus or an electronic apparatus that connects to the information processing apparatus is configured such that an audio output apparatus is connectable to the information processing apparatus or the electronic apparatus, and the environment information includes information about a connection state of the audio output apparatus (Fig. 4, 6 and Par. 85-86 which teaches detecting if a device has headphones attached if so to detect this and to attenuate the vibration and therefore the sound caused by haptic vibrations in order to better match a quieter sound environment involving headphone use).
	It would be desirable to modify the apparatus of Levesque et al. and Rodriquez et al. to include sensing of the attachment of headphones to control the haptic vibrations as taught by Obana et al. in order to allow the system of better match the haptics to the user’s environment, such as where the user is wearing headphones to limit the amount of sound their use of the device generates.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the apparatus of Levesque et al. and Rodriquez et al. to include sensing of the attachment of headphones to control the haptic vibrations as taught by Obana et al.

	In Reference to Claim 7
	Levesque et al., Rodriquez et al., and Obana et al. teach where the environment information includes information that is obtained by a sensing device mounted on the input device or an apparatus different from the input device (Obana et al. 85-86 where examiner considers sensing whether headphones have been plugged in to constitute a sensing device mounted on the input device. See also Levesque et al. Fig. 3-6 and Par. 20 which teaches various sensors mounted in the device and teaches including sensors such as “a microphone, a camera, and eye tracker…).

	In Reference to Claim 8
	Levesque et al., Rodriquez et al., and Obana et al. teach wherein the sensing device includes at least one of an audio obtaining device that collects ambient sounds, an image obtaining device that captures an image of a periphery of the input device, position information obtaining device that detects position information, an acceleration information obtaining device that detects acceleration information, or a direction information obtaining device that detects direction information (Levesque et al. Par. 20 “microphone”, “a camera”, “accelerometer”, which teaches a position sensor).

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque, US 2014/0253303, Rodriquez et al., US 2013/0150117, Obana et al., US 2015/0323996, further in view of Yamano et al., US 2017/0136354.

	In Reference to Claim 9
	Levesque et al., Rodriquez et al., and Obana et al. teaches wherein the vibration control unit controls the vibration of the vibration output unit on a basis of an audible level of the sound caused by the vibration of the vibration output unit (Obana et al. Par. 85-88 which teaches controlling the vibration of the device in order to control the audible level of sound caused by vibration of the device in order to match a sensed sound environment (e.g. using headphones for a quieter environment). Further Levesque et al. teaches where many different parameters of the haptic vibration can be adjusted (Par. 24). However, they do not explicitly teach where the audible level being set by the user.
	Yamano et al. teaches a device with sound and haptic vibration where the vibration level is set by the user (Par. 81 which teaches adjustment sliders for sound and vibration. Where the user adjusting the vibration slider would set audible level of audible vibrations being caused. For example, turning the slider to zero would result in no audible sound from vibrations).
	It would be desirable to modify the apparatus of Levesque et al., Rodriquez et al., and Obana et al. to include user adjustment of vibration values as taught by Yamano et al. in order to allow the user to directly adjust the haptic experience of using the dive according to their preferences.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the apparatus of Levesque et al., Rodriquez et al., and Obana et al. to include user adjustment of vibration values as taught by Yamano et al.

	In Reference to Claim 10
	Levesque et al. as modified by Rodriquez et al., Obana et al. and Yamano et al. teach wherein the vibration control unit controls the vibration of the vibration output unit on a basis of the environment information and information associated with the input device (See Levesque et al. Fig. 5 which teaches vibration control on the basis of multiple measurements, including environmental context. And Par. 21, and 37-38 which teach sensing both “characteristics associated with an interaction with the device” and “environmental” characteristics such as surrounding noise level. See also Yamano et al. Par. 81 which teaches a direct adjustment of vibration control on the device).

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Levesque, US 2014/0253303, Rodriquez et al., US 2013/0150117, Obana et al., US 2015/0323996 and Yamano et al., US 2017/0136354, further in view of Shah, US 2017/0053502.

In Reference to Claim 11
	Levesque et al., Rodriquez et al., Obana et al., and Yamano et al. teach an apparatus as described above in reference to Claim 10, including sensors for measuring various values to modify operating parameters including information associated with an input device. However, they do not teach wherein the information associated with the input device is a natural frequency of a casing constituting the input device.
	Shah teaches the information associated with the input device is a natural frequency of a casing constituting the input device (Fig. 3 and Par. 7, and 35-36 which teach determining the resonant frequency of an electronic device with haptic vibration and attenuating vibrations at the resonant frequency. Where examiner considers the resonant frequency of the whole device to constitute a “natural frequency of the casing constituting the input device”).
	It would be desirable to modify the apparatus of Levesque et al., Rodriquez et al., Obana et al., and Yamano et al. to determine and attenuate vibration as the natural frequency of the device’s casing as taught by Shah in order to avoid louder undesirable noise cause by vibrating at the resonance frequency of the device (See Shah Par. 29).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the apparatus of Levesque et al., Rodriquez et al., Obana et al., and Yamano et al. to determine and attenuate vibration as the natural frequency of the device’s casing as taught by Shah.

	In Reference to Claim 12
	Levesque et al., Rodriquez et al., Obana et al, Yamano et al., and Shah teach an apparatus as described above in reference to Claim 11. Further Levesque et al. teaches where frequency of vibration can be controlled(Par. 24) and teaches controlling vibration based on multiple factors including environment information (Fig. 5). However, Levesque et al. does not explicitly teach where the vibration has a first frequency band and a second frequency band having a frequency higher than a frequency of the first frequency band, and the vibration control unit partially or entirely cuts components in the second frequency band.
	Obana et al. teaches where he vibration has a first frequency band and a second frequency band having a frequency higher than a frequency of the first frequency band, and the vibration control unit partially or entirely cuts components in the second frequency band (Fig. 5 and Par. 81-82).
	It would be desirable to modify the system of Levesque et al., Rodriquez et al., Obana et al, Yamano et al., and Shah to include a first and second frequency band and to partially or entirely cut components in the second frequency band as taught by Obana et al. in order to limit vibration frequencies to those generally in the range regarded as able to be felt by humans (See Obana et al. Par. 82).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the system of Levesque et al., Rodriquez et al., Obana et al, Yamano et al., and Shah to include a first and second frequency band and to partially or entirely cut components in the second frequency band as taught by Obana et al.

Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Levesque, US 2014/0253303, Rodriquez et al., US 2013/0150117, Obana et al., US 2015/0323996, Yamano et al., US 2017/0136354, Shah, US 2017/0053502, further in view of Nakagawa et al., US 2015/0273322.

In Reference to Claim 13
	Levesque et al., Rodriquez et al., Obana et al., Yamano et al., and Shah teach an apparatus as described above in reference to Claim 12 including controlling vibration by cutting of vibrations above a particular frequency as described above. However, they do not explicitly teach where the frequency cutoff utilizes a low pass filter.
	Nakagawa et al. teaches where a low pass filter is applied to a vibration signal in order to cut off high frequency components in order to drive haptic vibrations (Par. 181).
	It would be desirable to modify the apparatus of Levesque et al., Rodriquez et al., Obana et al., Yamano et al., and Shah to use a low pass filter to control the vibration output as taught by Nakagawa et al. in order to use a well-known and industry standard means of cutting off high frequency components from a signal in order to drive the vibrations in the desired frequency band as described above in reference to Claim 12.
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the apparatus of Levesque et al., Rodriquez et al., Obana et al., Yamano et al., and Shah to use a low pass filter to control the vibration output as taught by Nakagawa et al.

Response to Arguments
Applicant’s arguments filed 03/10/2022 have been fully considered. New grounds of rejection have been provided to better address the new scope of the amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL V LARSEN whose telephone number is (571)270-3219. The examiner can normally be reached Monday through Friday; 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.V.L/
Examiner, Art Unit 3715                                                                                                                                                                                             /THOMAS J HONG/Primary Examiner, Art Unit 3715